Exhibit 10.10 (f)
Sixth Amendment to the
Sterling Chemicals, Inc.
Amended and Restated Salaried Employees’ Pension Plan
          Whereas, Sterling Chemicals, Inc. (the “Corporation”) currently
maintains its Amended and Restated Salaried Employees’ Pension Plan (as amended,
the “Existing Plan”);
          Whereas, pursuant to Section 16.1 of the Existing Plan, the
Corporation has the right to amend the Existing Plan in certain respects; and
          Whereas, the Corporation desires to amend the Existing Plan, effective
as of December 31, 2009, to comply with certain provisions of the Pension
Protection Act of 2006, The Heroes Earnings Assistance and Relief Tax Act of
2008 and The Worker, Retiree, and Employer Recovery Act of 2008 in order to
ensure the qualification of the Existing Plan; and the Corporation, as plan
sponsor, desires to, and hereby elects to, modify the Existing Plan as provided
in this Sixth Amendment to Amended and Restated Salaried Employees’ Pension Plan
(this “Amendment”);
          Now, Therefore, the Existing Plan is hereby amended as follows:
          Section 1. Amendment of Section 1.1 of the Existing Plan. Section 1.1
of the Existing Plan is hereby amended by amending the definition of “Actuarial
Equivalent” contained therein by adding two new sentences at the end thereof to
read in their entirety as follows:
Notwithstanding the foregoing, effective for Plan Years beginning December 1,
2008 or after, for determining the value of single sum distributions, the
Applicable Interest Rate shall be determined as set forth in Notice 2007-81,
Rev. Rule 2007-67 and/or other subsequent guidance issued under the requirements
of the Pension Protection Act of 2006 (as amended, the “PPA”). Notwithstanding
the foregoing, effective for Plan Years beginning December 1, 2008 or after, the
Applicable Mortality Table for determining the value of lump sum distributions
shall be determined as set forth in Rev. Rul. 2007-67 and/or other subsequent
guidance issued under the requirements of the PPA.
     Section 2. Amendment of Section 1.1 of the Existing Plan. Section 1.1 of
the Existing Plan is hereby amended by amending the definition of “Beneficiary”
by adding a new sentence at the end thereof to read in its entirety as follows:
Notwithstanding the foregoing, effective for Plan Years beginning December 1,
2008 a Participant’s Beneficiary shall also mean a trust within the meaning of
Code Section 401(a)(9)(E).

 



--------------------------------------------------------------------------------



 



          Section 3. Amendment of Section 9.4 of the Existing Plan. Section 9.4
of the Existing Plan is hereby amended by adding a new sentence at the end
thereof to read in its entirety as follows:
For written explanations given in Plan Years beginning after December 31, 2006,
such explanation shall also include, (1) a description of how much larger
benefits will be if the commencement of distributions is deferred, and (2) the
relative values of the various optional forms of benefit under the plan as
provided in Treas. Reg Section. 1.417(a)-3.
          Section 4. Amendment of Section 9.4 of the Existing Plan. Section 9.4
of the Existing Plan is hereby amended by adding a new sentence at the end
thereof to read in its entirety as follows:
Notwithstanding the foregoing, for any distribution notice issued in Plan Years
beginning after December 31, 2006, any reference to the 90-day maximum notice
period requirements shall be deemed to be a reference to a 180-day maximum
notice.
          Section 5. Amendment of Section 9.5 of the Existing Plan. Section 9.5
of the Existing Plan is hereby amended by adding a new sentence at the end
thereof to read in its entirety as follows:
Notwithstanding the foregoing, for any distribution notice issued in Plan Years
beginning after December 31, 2006, any reference to the 90-day maximum notice
period requirements shall be deemed to be a reference to a 180-day maximum
notice.
          Section 6. Amendment of Section 11.6(a) of the Existing Plan.
Section 11.6 (a) of the Existing Plan is hereby amended by adding a new sentence
at the end thereof to read in its entirety as follows:
Effective with respect to distributions made on and after January 1, 2008, an
“eligible retirement plan” shall include a Roth IRA described in Section 408A of
the Code.
          Section 7. Amendment of Section 16.1 of the Existing Plan.
Section 16.1 of the Existing Plan is hereby amended by adding a new sentence at
the end thereof to read in its entirety as follows:
No such amendment which has the effect of increasing Plan liabilities by reason
of increases in benefits, establishment of new benefits, changing the rate of
benefit accrual, or changing the rate at which benefits become nonforfeitable
may take effect during any Plan Year if the Plan’s AFTAP for such Plan Year is
less than 80% (or

-2-



--------------------------------------------------------------------------------



 



would be less than 80% taking into account such amendment); provided that
(a) this Section 16.1 shall cease to apply to any Plan Year, effective as of the
first day of such Plan Year, upon payment by the Employer of a contribution (in
addition to any minimum required contribution under Code Section 430) equal to
the amount of the increase in the Plan’s funding target under Code Section 430
for the Plan Year attributable to the amendment (or sufficient to result in an
AFTAP of 80%), and (b) this sentence shall not apply to any amendment which
provides for an increase in benefits under a formula which is not based on a
Participant’s compensation, but only if the rate of such increase is not in
excess of the contemporaneous rate of increase in average wages of Participants
covered by the amendment. For purposes of the Plan, “AFTAP” shall mean the
Plan’s adjusted funding target attainment percentage determined under Code
Section 436 or any successor thereto.
          Section 8. Amendment of Section 17.10 of the Existing Plan.
Section 17.10 of the Existing Plan is hereby amended by adding three new
sentences at the end thereof to read in their entirety as follows:
Effective January 1, 2007, to the extent provided under Code Section 401(a)(37),
in the case of a Participant whose employment is interrupted by qualified
military service and who dies while performing qualified military service, the
survivor of such Participant shall be entitled to any additional benefit
provided under the Plan as if the Participant timely resumed employment in
accordance with the Uniformed Services Employment and Reemployment Rights Act
and then, on the next day, terminated employment on account of death. For years
beginning after December 31, 2008, an individual on a qualified military leave
who is receiving differential wage payments (as defined by Code
Section 3401(h)(2)) from the Employer, shall be treated as an Employee of the
Employer. Such differential wage payment shall be treated as Compensation and
the Plan shall not be treated as failing to meet the requirements of any
provision described in Code Section 414(u)(1)(c) by reason of any contribution
or benefit which is based on the differential wage payment. Notwithstanding any
provision of this Section 17.10 to the contrary, if the inclusion of
differential wage payments in a Participant’s Compensation reduces a
Participant’s Accrued Benefit under the Plan such differential wage payments
shall be ignored for determining the Participant’s Accrued Benefit.
          Section 9. Effect of Amendments. Except as amended and modified by
this Amendment, the Existing Plan shall continue in full force and effect. The
Existing Plan and this Amendment shall be read, taken and construed as one and
the same instrument. This Amendment shall supersede any provisions of the
Existing Plan to the extent those provisions are inconsistent with the
provisions of this Amendment. Upon the effectiveness of this Amendment, each
reference in the Existing Plan to “this Plan” or “the Plan” shall mean and be a
reference to the Existing Plan as amended hereby.
          Section 10. Binding Effect. This Amendment shall inure to the benefit
of, and shall be binding upon the Employer (as defined in the Existing Plan) and
its successors and assigns and upon the participants in the Existing Plan and
their respective heirs, executors, personal representatives, administrators,
successors and assigns.

-3-



--------------------------------------------------------------------------------



 



          Section 11. Severability. Should any clause, sentence, paragraph,
subsection or Section of this Amendment be judicially declared to be invalid,
unenforceable or void, such decision will not have the effect of invalidating or
voiding the remainder of this Amendment, and the part or parts of this Amendment
so held to be invalid, unenforceable or void will be deemed to have been
stricken herefrom as if such stricken part or parts had never been included
herein.
          Section 12. Governing Law. To The Extent Not Superseded By The Laws Of
The United States, This Amendment Shall Be Construed and Enforced in Accordance
With, and the Rights of the Parties Shall Be Governed By, the Internal Laws of
the State of Texas, Without Reference to Principles of Conflicts of Law.
          In Witness Whereof, the Corporation has caused this Amendment to be
duly executed in its name and on its behalf by its proper officer thereunto duly
authorized effective as of December 31, 2009.

         
 
  Sterling Chemicals, Inc.    
 
       
 
       
 
 
 
Kenneth M. Hale, Senior Vice-President and    
 
  General Counsel    

-4-